BROWN, District Judge.
At the hearing upon exceptions to the commissioner’s report all exceptions were abandoned save those relating to the finding of the commissioner as to the valuation of the vessel .at the time of the collision and loss. Upon an examination of the evidence, it appears that there was considerable legal evidence to support the finding of the commissioner; and it has not been made to appear that his valuation is so manifestly erroneous that it should be set aside. On the contrary, there was much conflicting testimony, and it is apparent that the commissioner acted within the bounds of reasonable judgment in fixing the valuation of the vessel at the sum of $6,000. The conclusions of the commissioner on a question of this character are entitled to great respect. The Elton, 31 C. C. A. 496, 83 Fed. 519, 520; The Cayuga, 8 C. C. A. 188, 59 Eed. 483, 488; Callaghan v. Myers, 128 U. S. 617, 666, 9 Sup. Ct. 177, 32 F. Ed. 547; Kimberly v. Arms, 129 U. S. 512, 524, 525, 9 Sup. Ct. 355, 32 F. Ed. 764.
The commissioner’s report is affirmed, and a decree may be presented. accordingly. ■ >